SECURITIES AND EXCHANGE COMMISSION Washington D.C.20549 FORM 20-F o REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to o SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of event requiring this shell company report Commission file number 0-29871 RADVISION LTD. (Exact Name of Registrant as specified in its charter and translation of Registrant’s name into English) Israel (Jurisdiction of incorporation or organization) 24 Raoul Wallenberg Street, Tel Aviv 69719, Israel (Address of principal executive offices) Rael Kolevsohn, +972-3-7679394 (phone), +972-3-7679382 (fax) 24 Raoul Wallenberg Street, Tel Aviv 69719, Israel (Name, Telephone, E-mail and/or Facsimile number and Address of Company Contact Person) Securities registered or to be registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Ordinary Shares, NIS 0.1 Par Value NASDAQ Global Select Market Securities registered or to be registered pursuant to Section 12(g) of the Act: None Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None Indicate the number of outstanding shares of each of the issuer's classes of capital or common stock as of the close of the period covered by the annual report: Ordinary Shares, par value NIS 0.1 per share……………18,565,949 (as of December 31, 2010) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YesoNox If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. YesoNox Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of accelerated filer and large accelerated filer in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP x International Financial Reporting Standards as issued by the International Accounting Standards Board o Other o If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow: Item 17oItem 18 o If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox This report on Form 20-F is being incorporated by reference into our Registration Statements on Form S-8 File Nos. 333-127013, 333-141654, 333-155442, 333-155444 and 333-164091. - ii - TABLE OF CONTENTS Page No. PART I 2 ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS 2 ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE 2 ITEM 3. KEY INFORMATION 2 A.Selected Financial Data 2 B.Capitalization and Indebtedness 3 C.Reasons for the Offer and Use of Proceeds 3 D.Risk Factors 3 ITEM 4. INFORMATION ON THE COMPANY 16 A.History and Development of the Company 16 B.Business Overview 17 C.Organizational Structure 36 D.Property, Plants and Equipment 36 ITEM 4A. UNRESOLVED STAFF COMMENTS 37 ITEM 5. OPERATING AND FINANCIAL REVIEW AND PROSPECTS 37 A.Operating Results 37 B.Liquidity and Capital Resources 52 C.Research and Development, Patents and Licenses 54 D.Trend Information 55 E.Off-Balance Sheet Arrangements 55 F.Tabular Disclosure of Contractual Obligations 56 ITEM 6. DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES 56 A.Directors and Senior Management 56 B.Compensation 60 C.Board Practices 61 D.Employees 70 E.Share Ownership 72 ITEM 7. MAJOR SHAREHOLDERS AND RELATED PARTY TRANSACTIONS 75 A.Major Shareholders 75 B.Related Party Transactions 78 C.Interests of Experts and Counsel 79 ITEM 8. FINANCIAL INFORMATION 79 A.Consolidated Statements and Other Financial Information 79 B.Significant Changes 80 ITEM 9. THE OFFER AND LISTING 80 A.Offer and Listing Details 80 B.Plan of Distribution 81 C.Markets 81 D.Selling Shareholders 81 E.Dilution 81 F.Expense of the Issue 81 ITEM 10. ADDITIONAL INFORMATION 82 A.Share Capital 82 B.Memorandum and Articles of Association 82 C.Material Contracts 85 D.Exchange Controls 86 E.Taxation 86 F.Dividends and Paying Agents 96 G.Statement by Experts 97 H.Documents on Display 97 I. Subsidiary Information 97 ITEM 11. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISKS 97 - iii - ITEM 12. DESCRIPTION OF SECURITIES OTHER THAN EQUITY SECURITIES 99 PART II 99 ITEM 13. DEFAULTS, DIVIDEND ARREARAGES AND DELINQUENCIES 99 ITEM 14. MATERIAL MODIFICATIONS TO THE RIGHTS OF SECURITY HOLDERS AND USE OF PROCEEDS 99 ITEM 15. CONTROLS AND PROCEDURES 99 ITEM 16. RESERVED. ITEM 16A. AUDIT COMMITTEE FINANCIAL EXPERT 100 ITEM 16B. CODE OF ETHICS 100 ITEM 16C. PRINCIPAL ACCOUNTANT FEES AND SERVICES 100 ITEM 16D. EXEMPTIONS FROM THE LISTING STANDARDS FOR AUDIT COMMITTEES 101 ITEM 16E. PURCHASES OF EQUITY SECURITIES BY THE ISSUER AND AFFILIATED PURCHASERS ITEM 16F. CHANGES IN REGISTRANT’S CERTIFYING ACCOUNTANT 102 ITEM 16G. CORPORATE GOVERNANCE PART III ITEM 17. FINANCIAL STATEMENTS ITEM 18. FINANCIAL STATEMENTS ITEM 19. EXHIBITS S I G N A T U R E S - iv - INTRODUCTION RADVISION Ltd., incorporated under the laws of the State of Israel, is a designer, developer and provider of products and technologies for unified visual communications, including video network infrastructure, developer tools, and high definition room, desktop and mobile video conferencing systems.We were incorporated in January 1992, commenced operations in October 1992 and commenced sales of our products in the fourth quarter of 1994.Our ordinary shares are listed on the NASDAQ Global Select Market (symbol: RVSN) and the Tel Aviv Stock Exchange under the symbol “RVSN.”We have 12 wholly-owned subsidiaries: RADVISION Inc. and its wholly-owned subsidiary RADVISION Government Services, Inc. in the United States, RADVISION (HK) Ltd. in Hong Kong, RADVISION (UK) Ltd. in the United Kingdom, RADVISION FRANCE S.A.R.L. in France, RADVISION Japan KK in Japan, RADVISION B.V. in the Netherlands, RADVISION GmbH in Germany, RADVISION India Private Ltd. in India and RADVISION ESPAÑA, S.R.L. in Spain, all of which are primarily engaged in the sale and marketing of our products and technology, and RADVISION Communication Development (Beijing) Co. Ltd. in China and RADVISION Italy S.r.l in Italy, both of which are primarily engaged in research and development and the sale and marketing of our products and technology.As used in this annual report, the terms “we,” “us” “our,” and “RADVISION” mean RADVISION Ltd. and its subsidiaries, unless otherwise indicated. We have obtained U.S. trademark registrations for RADVISION, CU-SeeMe, SCOPIA, DELIVERING THE VISUAL EXPERIENCE and ProLab. We have pending U.S. trademark applications for MEETING MACHINE.We also claim common-law trademark rights in the following marks: Beyond the Standard, Click to Meet, iContact, IMfirst, IMS Developer Suite, Intelligent Linking, Interactive Video Platform, INVISION, iView, PC-2-Mobile, QualiVision, Video Mojo, Video Ringback Clip and Virtual MCU.All other trademarks and trade names appearing in this annual report are owned by their respective holders. Our consolidated financial statements appearing in this annual report are prepared in U.S. dollars and in accordance with generally accepted accounting principles in the United States, or U.S. GAAP, and audited in accordance with the standards of the Public Company Accounting Oversight Board (United States) generally accepted in the United States.All references in this annual report to “dollars” or “$” are to U.S. dollars, all references in this annual report to “NIS” are to New Israeli Shekels and all references in this annual report to “Euro” or “€” are to the official currency of the European Union. Statements made in this annual report concerning the contents of any contract, agreement or other document are summaries of such contracts, agreements or documents and are not complete descriptions of all of their terms.If we filed any of these documents as an exhibit to this annual report or to any registration statement or annual report that we previously filed, you may read the document itself for a complete description of its terms. This Annual Report on Form 20-F contains various “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, and within the Private Securities Litigation Reform Act of 1995, as amended.Such forward-looking statements reflect our current view with respect to future events and financial results.Forward-looking statements usually include the verbs, “anticipates,” “believes,” “estimates,” “expects,” “intends,” “plans,” “projects,” “understands" and other verbs suggesting uncertainty.We remind readers that forward-looking statements are merely predictions and therefore inherently subject to uncertainties and other factors and involve known and unknown risks that could cause the actual results, performance, levels of activity, or our achievements, or industry results, to be materially different from any future results, performance, levels of activity, or our achievements expressed or implied by such forward-looking statements.Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date hereof.We undertake no obligation to publicly release any revisions to these forward-looking statements to reflect events or circumstances after the date hereof or to reflect the occurrence of unanticipated events.We have attempted to identify additional significant uncertainties and other factors affecting forward-looking statements in the Risk Factors section which appears in Item 3.D “Key Information -Risk Factors.” PART I ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS Not applicable. ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE Not applicable. ITEM 3. KEY INFORMATION A. Selected Financial Data The following selected consolidated financial data for and as of the five years ended December 31, 2010, are derived from our audited consolidated financial statements which have been prepared in accordance with U.S. GAAP.The selected consolidated financial data as of December 31, 2009 and 2010 and for the years ended December 31, 2008, 2009 and 2010 have been derived from our audited consolidated financial statements and notes thereto included elsewhere in this annual report.The selected consolidated financial data as of December 31, 2006, 2007 and 2008 and for the years ended December 31, 2006 and 2007 have been derived from audited consolidated financial statements not included in this annual report.The selected consolidated financial data set forth below should be read in conjunction with and are qualified by reference to Item 5 “Operating and Financial Review and Prospects” and our audited consolidated financial statements and notes thereto included elsewhere in this annual report. Consolidated Statement of Operations Data: Year Ended December 31, (in thousands, except per share data) Revenues $ Cost of revenues Gross profit Operating expenses: Research and development Marketing and selling General and administrative Acquisition-related restructuring expenses, net - Acquisition-related costs - - - Patent settlement reserve - Total operating expenses Operating income (loss) ) ) Financial income, net Income (loss) before taxes on income ) ) Tax benefit (expense), net ) ) ) Net income (loss) $ $ $ ) $ ) $ ) Basic net earnings (loss) per Ordinary share $ $ $ ) $ ) $ ) Weighted average number of Ordinary shares used to compute basic net earnings (loss) per share Diluted net earnings (loss) per Ordinary share $ $ $ ) $ ) $ ) Weighted average number of Ordinary shares used to compute diluted net earnings (loss) per share 2 Consolidated Balance Sheet Data: As at December 31, Cash and cash equivalents $ Working capital Total assets Shareholders’ equity Capital stock B. Capitalization and Indebtedness Not applicable. C. Reasons for the Offer and Use of Proceeds Not applicable. D. Risk Factors Investing in our ordinary shares involves a high degree of risk and uncertainty.You should carefully consider the risks and uncertainties described below before investing in our ordinary shares.If any of the following risks actually occurs, our business, prospects, financial condition and results of operations could be harmed.In that case, the value of our ordinary shares could decline, and you could lose all or part of your investment. Risks Relating to Our Business Our quarterly financial performance is likely to vary significantly in the future.Our revenues and operating results in any quarter may not be indicative of our future performance and it may be difficult for investors to evaluate our prospects. Our quarterly revenues and operating results have varied significantly in the past and are likely to continue to vary significantly in the future.Fluctuations in our quarterly financial performance may result from the fact that we may receive a small number of relatively large orders in any given quarter.Because these orders generate disproportionately large revenues, our revenues and the rate of growth of our revenues for that quarter may reach levels that may not be sustained in subsequent quarters.In addition, some of our products have lengthy sales cycles.For example, it typically takes from three to 12 months after we first begin discussions with a prospective customer before we receive an order from that customer.We also have a very limited order backlog, if any, which makes revenues in any quarter substantially dependent upon orders we deliver in that quarter.Because of these factors, our revenues and operating results in any quarter may not meet market expectations or be indicative of future performance and it may be difficult for investors to evaluate our prospects. 3 Our future success will be largely dependent of the acceptance of our high definition video conferencing room endpoint systems.If these solutions are not accepted, our business, results of operations and financial condition will be adversely affected. In February 2010, we acquired certain assets of Aethra Video Srl and Aethra SpA of Ancona, Italy, or Aethra, including certain intellectual property and technology for high definition, or HD, video conferencing endpoint systems.In April 2010, we announced the SCOPIA XT1000seriesHD video conferencing room system series, which was the first development based on our acquisition of the Aethra endpoint technology.In June 2010, we announced the SCOPIA XT1000 series SMB solution, an HD video conferencing solution especially suited to the communication requirements of small and medium businesses.This solution combines the capabilities of the SCOPIA XT1000 series HD video conferencing room systems with our SCOPIA Desktop software to fully extend the SCOPIA XT1000 series room systems’ experience to users anywhere on their Macs or PCs.Our future success will be in great measure dependent on the acceptance of our HD video conferencing endpoint systems.If these solutions are not accepted, our business, results of operations and financial condition will be adversely affected. We rely on a small number of marketing partners who distribute our products either under our name or as private label products for a significant portion of our business. We rely in great measure on original equipment manufacturers, or OEMs (mainly Cisco), systems integrators and value added resellers, or VARs, to sell our products.Our OEM customers typically may purchase our products to integrate with products that they developed in-house to build complete IP communication solutions.Our systems integrator customers either purchase our full suite of products or integrate our individual products with those of other manufacturers in order to build complete IP communication solutions.Our VAR customers purchase our products to resell to end-users as separate units, or as part of a family of related product offerings, either under our RADVISION label or under their private label.If we are unable to maintain these marketing partners or obtain new marketing partners, our future revenues and profitability will be affected and we may lose market share. Cisco (NASDAQ: CSCO) accounted for approximately 39%, 42% and 34% of our sales in 2008, 2009 and 2010, respectively.In April 2010, Cisco completed the acquisition of TANDBERG, one of our principal competitors.The full TANDBERG product line is now part of the Cisco TelePresence portfolio. Our agreement with Cisco continues on a year to year basis and either party may terminate the relationship no later than 90 days prior to the expiration of the then current term.We expect that our sales to Cisco will decline significantly in 2011.In addition, our OEM agreement with LifeSize (acquired by Logitech), which was formerly one of our major OEM arrangements, was terminated on February 18, 2011. Major solutions providers who currently work with us might compete with us in the future. In addition to Cisco, we currently offer our technology either directly to or in association with major solutions providers such as IBM, Siemens, Telstra and others.Some of these companies also purchase technology from our competitors.If any of these solutions providers choose to develop their own technologies that compete with ours, acquire technologies from our competitors or acquire our competitors, our financial condition and operating results could be adversely impacted and we may face increased competition from these major companies. Our agreements with our customers generally do not have minimum purchase requirements.If our customers cease to purchase or reduce their purchases of our products and technology, our revenues will decline. Our agreements with our customers generally do not have minimum purchase requirements.If any or all of our customers cease to purchase or reduce their purchases of our products and technology at any time, our revenues will decline.Our customers may choose to independently develop for themselves, or purchase from others, products and technology similar to our products and technology.Moreover, if our customers do not successfully market and sell the systems and products into which they incorporate our products and technology, the demand of these customers for our products and technology will decline.Our customers’ sales of systems and products containing our products and technology may be adversely affected by circumstances over which we have no control and over which our customers may have little, if any, control. 4 If the use of packet-based networks as a medium for real-time voice, video and data communication does not continue to grow, the demand for our products and technology will slow and our revenues will decline. Our future success depends on the growth in the use of packet-based networks, including the Internet and other IP networks, as a medium for real-time voice, video and data communication.If the use of packet-based networks does not expand, the demand for our products and technology will slow and our revenues will decline.Market acceptance of packet-based networks as a viable alternative to circuit-switched networks for the transmission of real-time voice and video communication is not proven and may be inhibited by concerns about quality of service and potentially inadequate development of the necessary infrastructure. We must develop new products and technology and enhancements to existing products and technology to remain competitive.If we fail to do so, we may lose market share to our competitors and our revenues may decline. The market for our products and technology is characterized by rapid technological change, new and improved product introductions, changes in customer requirements and evolving industry standards.Our research and development team may not be as large as those of our competitors, which may result in longer lead times to develop and implement new technologies and may limit our ability to compete effectively with them and may result in our losing market share.Our future success will depend to a substantial extent on our ability to: · timely identify new market trends; and · develop, introduce and support new and enhanced products and technology on a successful and timely basis. We may not be successful in developing new products and technology and enhancements to our existing products and technology.If we fail to develop and deploy new products and technology or product and technology enhancements on a successful and timely basis, we may lose market share to our competitors and our revenues may decline. We have invested, and will continue to invest, in products and technology that comply with those industry standards that we believe have been, or will be, broadly adopted.If one or more alternative standards were to gain greater acceptance than the standards that we believe have or will be broadly adopted, sales of our products and technology would suffer. Our current suite of IP communication protocol toolkits includes, among others, H.323, SIP (session initiation protocol), and SIP IMS (session initiation protocol IP multimedia subsystem), SIP for VoLTE (session initiation Protocol for voice over long-term evolution), NAT (network address translation) Traversal, Diameter, MGCP (media gateway control protocol) and MEGACO (media gateway control protocol for large-scale IP-centric communication networks), 3G-324M protocol for real time multimedia services over 3G (Third Generation) networks and our BEEHD family of products designed for Android-based mobile and tablet devices, desktop software clients and an embedded solution for Texas Instruments digital signal processors, or DSPs.IffutureIP networks are not designed with components built around these protocols, or if one or more alternative protocols were to gain greater acceptance than these protocols, our investments may be of little or no value and sales of our products and technology would suffer. 5 Competition in the markets for our products and technology is intense.We may not be able to compete effectively in these markets and we may lose market share to our competitors.Some of our competitors have greater resources than we do, which may limit our ability to compete effectively and discourage customers from purchasing our products and technology. The markets for our products and technology are highly competitive and we expect competition to intensify in the future. The principal competitors in the market for our Video Business Unit currently include Polycom Inc., TANDBERG (owned by Cisco), LifeSize (owned by Logitech) and Vidyo.The principal competitors in the market for our Technology Business Unit products currently include Aricent, Data Connection Limited, M5T ENEA (which acquired Netbrics), Trillium Digital Systems (acquired by Continuous Computing), CounterPath, Mirial, Spirit DSP, open source technologies and in-house developers employed by manufacturers of telecommunication equipment and systems.Additional competitors may enter each of our markets at any time.Moreover, our customers may seek to develop internally the products that we currently sell to them and compete with us.We may not be able to compete effectively in these markets, and we may lose market share to our competitors. Some of our competitors have greater financial, personnel and other resources than we do, which may limit our ability to compete effectively with them.These competitors may be able to respond more quickly to new or emerging technologies or changes in customer requirements.These competitors may also benefit from greater economies of scale, offer more aggressive pricing or devote greater resources to the promotion of their products.Any of these advantages may discourage customers from purchasing our products and technology.If we are unable to compete successfully against our existing or potential competitors, our revenues and margins will decline. Our software development kit revenues will decrease if our customers choose to use open source software that is available for free. Both Vovida Networks, Inc., a subsidiary of Cisco Systems Inc., and Open H.323 offer H.323 source code for free.In addition, Vovida Networks, Inc. offers MGCP and SIP source code for freeand HP offers its SIP testing tool (SIPp) for free.Other companies, including Microsoft and Nokia, may offer similar development kits as part of their product offerings.There are other open source toolkits for SIP (SIP foundry) and Diameter (OpenDiameter).If our customers choose to use the free source code offered by any of these organizations instead of purchasing our technology, our revenues from the sale of our software development kits will decline. Undetected errors may increase our costs and impair the market acceptance of our products and technology. Our products and technology have occasionally contained, and may in the future contain, undetected errors when first introduced or when new versions are released.Our customers integrate our products and technology into systems and products that they develop themselves or acquire from other vendors.As a result, when problems occur in equipment or a system into which our products or technology have been incorporated, it may be difficult to identify the cause of the problem.Regardless of the source of these errors (whether the source is our products or technology or the products of another vendor), we must divert the attention of our engineering personnel from our research and development efforts to address the errors.We may incur warranty or repair costs, be subject to liability claims for damages related to product errors or experience delays as a result of these errors in the future.Any insurance policies that we may have, may not provide sufficient protection or coverage should a claim be asserted.Moreover, the occurrence of errors, whether caused by our products or technology or the products of another vendor, may result in significant customer relations problems and injury to our reputation and may impair the market acceptance of our products and technology. 6 We may encounter difficulties in realizing the potential financial or strategic benefits of our acquisition of certain Aethra assets and from future acquisitions. In February 2010, we acquired certain assets of Aethra, including certain intellectual property and technology for HD video conferencing endpoint systems.In April 2010, we announced the SCOPIA XT1000 series HD video conferencing room system, which was the first development based on our acquisition of the Aethra endpoint technology.In June 2010, we announced the SCOPIA XT1000 series SMB solution, an HD video conferencing solution especially suited to the communication requirements of small and medium businesses. We may make additional acquisitions in the future.The pursuit of potential acquisitions may divert the attention of management and cause us to incur various expenses in identifying, investigating, and pursuing suitable acquisitions, whether or not they are consummated.In addition, if we acquire additional businesses or assets, such as the Aethra assets, we may not be able to integrate the acquired personnel, operations, and technologies successfully or effectively manage the combined business following the completion of the acquisition.We may also not achieve the anticipated benefits from the acquired business due to a number of factors, including: · Unanticipated costs or liabilities associated with the acquisition; · Incurrence of acquisition-related costs; · Diversion of management’s attention from other business concerns; · Harm to our existing business relationships with manufacturers, distributors and customers as a result of the acquisition; · The potential loss of key employees; · Use of resources that are needed in other parts of our business; · Use of substantial portions of our available cash to consummate the acquisition; and · Unrealistic goals or projections for the acquisition. Unfavorable national and global economic conditions could have a material adverse effect on our business, operating results and financial condition. The 2008 and 2009 crisis in the financial and credit markets in the United States, Europe and Asia led to a global economic slowdown, with the economies of the United States and Europe showing significant signs of weakness.Although global economic conditions have stabilized or improved, there is continuing economic uncertainty.If the economies in any part of the remain uncertain or weaken further, the demand for our products and technology may decrease as a result of constraints on IT-related capital spending by our customers.In addition, this could result in longer sales cycles, slower adoption of new technologies and increased price competition for our products.Any of these events would likely harm our business, operating results and financial condition.If global economic and market conditions, or economic conditions in the United States, Europe or Asia or other key markets, remain uncertain or weaken further, our business, operating results and financial condition may be materially adversely affected. On March 11, 2011, an earthquake off the eastern coast of Japan triggered a devastating tsunami tidal wave, causing damage and destruction.It is too early to predict the long-term impact of this disaster on the economy of Japan and elsewhere. 7 Our products may infringe on the intellectual property rights of others, which could increase our costs and negatively affect our profitability. Third parties have asserted in the past and may assert in the future against us infringement claims or claims that we have infringed a patent, copyright, trademark or other proprietary right belonging to them.Some of these third parties have offered to license their intellectual property to our company.See Item. 8A. Financial Information - Consolidated Statements and Other Financial Information - Legal Proceedings.”Any infringement claim, even if not meritorious, could result in the expenditure of significant financial and managerial resources and could negatively affect our profitability.If there is a successful claim of product infringement against us and we are not able to license the infringed or similar technology, our business, operating results and financial condition would be materially and adversely affected. We are dependent upon a limited number of suppliers of key components.If these suppliers delay or discontinue manufacture of these components, we may experience delays in shipments, increased costs and cancellation of orders for our products. We currently obtain key components used in the manufacture of our products from a sole supplier or from a limited number of suppliers.We do not have long-term supply contracts with our suppliers.Any delays in delivery of or shortages in these components could interrupt and delay manufacturing of our products and result in the cancellation of orders for our products.In addition, these suppliers could discontinue the manufacture or supply of these components at any time.We may not be able to identify and integrate alternative sources of supply in a timely fashion or at all.Any transition to alternate suppliers may result in delays in shipment and increased expenses and may limit our ability to deliver products to our customers.Furthermore, if we are unable to identify an alternative source of supply, we would have to modify our products to use a substitute component, which may cause delays in shipments, increased design and manufacturing costs and increased prices for our products. From time to time we issue irrevocable purchase orders to our suppliers.If market demand for our products declines, we may be required to recognize a provision for expected loss which may have a negative impact on our financial results. We rely on third party technology and licenses.If we are unable to continue to license or purchase this technology on reasonable terms, we may face delays in releases of our products and may be required to reduce the functionality of our products derived from this technology. We rely on technology that we license or procure from third parties, including software that is integrated with internally developed software and used in our products to perform key functions.If we are unable to continue to license any of this software on commercially reasonable terms or otherwise obtain the technology, we will face delays in releases of our products or will be required to reduce the functionality of our products until equivalent technology can be identified, licensed or developed, and integrated into our current products. Third parties may infringe upon or misappropriate our intellectual property, which could impair our ability to compete effectively and negatively affect our profitability. Our success depends upon the protection of our technology, trade secrets and trademarks.Our profitability could suffer if third parties infringe upon our intellectual property rights or misappropriate our technology and other assets or the intellectual property rights licensed from third parties.To protect our rights to our intellectual property, we rely on a combination of trade secret protection, trademark law, confidentiality agreements and other contractual arrangements.We rely on third parties to protect their intellectual property which is licensed to us, but we do not generally investigate to what extent such intellectual property is protected.The protective steps we have taken may be inadequate to deter infringement or misappropriation.We may be unable to detect the unauthorized use of our intellectual property or take appropriate steps to enforce our intellectual property rights.Policing unauthorized use of our products and technology is difficult.In addition, the laws of some foreign countries in which we currently sell or may in the future sell our products do not protect our proprietary rights to as great an extent as do the laws of the United States.Failure to adequately protect or to promptly detect unauthorized use of our intellectual property could devalue our proprietary content and impair our ability to compete effectively.Further, defending our intellectual property rights could result in the expenditure of significant financial and managerial resources, whether or not the defense is successful. 8 We are dependent on our senior management.Any loss of the services of our senior management could negatively affect our business. Our future success depends to a large extent on the continued services of our senior management and key personnel.We do not carry key-man life insurance for any of our senior management.Any loss of the services of members of our senior management or other key personnel could negatively affect our business. Capital market fluctuations may decrease the value of our assets and may cause us to incur impairment charges relating to our investment portfolio. As of December 31, 2010, we had $50.8 million in short and long-term marketable securities.The performance of the capital markets affects the values of funds that are held in marketable securities.These assets are subject to market fluctuations and yield uncertain returns, which may fall below our projected return rates.For example, the 2008 and 2009 financial crisis resulted in immaterial impairments of the carrying value of a limited amount of our investment assets.Future turmoil in the capital markets may result in additional impairments.Realized or unrealized losses in our investments or in our other financial assets may adversely affect our financial condition. In addition, any decline in the financial condition of U.S. or European banks or other financial institutions or increased regulation relating to their lending activities may adversely affect our ability to secure additional credit facilities, if needed.The unavailability of additional credit may prevent us from executing our future business plans, including potential acquisitions. One of our primary market risk exposures is to changes in interest rates as a result of our investment in marketable securities.A decline in market interest rates could have an adverse effect on our financial income.In a declining interest rate environment, borrowers may seek to refinance their borrowings at lower rates and, accordingly, prepay or redeem securities we hold more quickly than we initially expected.This action may cause us to reinvest the redeemed proceeds in lower yielding investments.An increase in market interest rates could also have an adverse effect on the value of our investment portfolio, for example, by decreasing the fair value of the fixed income securities that comprise a substantial majority of our investment portfolio. Our failure to retain and attract personnel could harm our business, operations and product development efforts. Our products require sophisticated research and development, marketing and sales, and technical customer support.Our success depends on our ability to attract, train and retain qualified research and development, marketing and sales and technical customer support personnel.Competition for personnel in all of these areas is intense and we may not be able to hire sufficient personnel to achieve our goals or support the anticipated growth in our business.The market for the highly-trained personnel we require is very competitive, due to the limited number of people available with the necessary technical skills and understanding of our products and technology.If we fail to attract and retain qualified personnel, our business, operations and product development efforts would suffer. 9 Our non-competition agreements with our employees may not be enforceable.If any of these employees leaves us and joins a competitor, our competitor could benefit from the expertise our former employee gained while working for us. We currently have non-competition agreements with our key employees in Israel. These agreements prohibit those employees, if they cease to work for us, from directly competing with us or working for our competitors.Under current U.S. and Israeli law, we may not be able to enforce these non-competition agreements.If we are unable to enforce any of these agreements, our competitors that employ our former employees could benefit from the expertise our former employees gained while working for us.In addition, we have non-competition agreements with only a limited number of employees outside of Israel, and we can not guarantee that such agreements are enforceable under applicable law. We manufacture and maintain an inventory of customized products for some customers who have no obligation to purchase these products.If these customers fail to purchase these products, our financial results may be harmed. To satisfy the timing requirements of some of our larger customers, we manufacture and maintain an inventory of certain of our products that we will customize to the specifications of these customers.The size of this inventory will be based upon the purchasing history and forecasts of these customers, which we currently estimate to be approximately two months of sales to these customers.Until we receive orders from our customers they have no obligation to purchase the inventoried products.If the customers for whom the inventoried products are manufactured do not purchase them, we may be required to modify the products for sale to others and may be unable to find other purchasers.In either event, the value of the products may be materially diminished which may have a negative impact on our financial results. We depend on a limited number of manufacturing subcontractors with limited manufacturing capacity, and are exposed to the risk that these manufacturers may be unable to fulfill our orders on a timely basis and at the quality specifications that we require.As a result, we may not meet our customers’ demands, which could harm our business and results of operations. We currently depend on a limited number of contract manufacturers with limited manufacturing capacity to manufacture our products.The assembly of certain of our finished products, the manufacture of custom printed circuit boards utilized in electronic subassemblies and related services are also performed by these independent subcontractors.Reliance on third party manufacturers exposes us to significant risks, including risks resulting from: · potential lack of manufacturing capacity; · limited control over delivery schedules; · quality assurance and control; · manufacturing yields and production costs; · voluntary or involuntary termination of their relationship with us; · difficulty in, and timeliness of, substituting any of our contract manufacturers, which could take as long as six months or more; · the economic and political conditions in their environment; and · their financial strength. 10 If the operations of our contract manufacturers are halted, even temporarily, or if they are unable to operate at full capacity for an extended period of time, we may experience business interruption, increased costs, loss of goodwill and loss of customers. In addition, because we outsource the manufacture of most of our products, we are required to place manufacturing orders well in advance of the time when we expect to sell these products.In the event that we order the manufacture of a greater or lesser amount of these products than we will ultimately require, we are generally obligated to purchase the surplus products or to forego or delay the sale or delivery of the products that we did not order in advance.In either case, our business and results of operations may be adversely affected.Any of these risks could result in manufacturing delays or increases in manufacturing costs and expenses.There may be an adverse affect on our profitability and consequently on our results of operations, if we incur increased costs. Government regulation could delay or prevent product offerings, resulting in decreased revenues. Our products are designed to operate with local telephone systems throughout the world and therefore must comply with the regulations of the Federal Communication Commission and other regulations affecting the transmission of voice, video and data over telecommunication and other media.Each time we introduce a new product, we are required to obtain regulatory approval in the countries in which it is offered. In certain cases, we rely on our resellers or other partners to obtain the appropriate regulatory approvals.In addition, we must periodically obtain renewals of the regulatory approvals for the use of our products in countries where we have already obtained approval.We cannot assure you that regulatory approval for our current products will be renewed or that regulatory approval for future products will be obtained.If we do not obtain the necessary approvals and renewals, we may be required to delay the sales of our products in those countries until approval for use is granted or renewed.This could result in decreased revenues. We are also subject to laws relating to the use and disposal of hazardous materials in electrical and electronic equipment.For example, in January 2005, the European Parliament and the Council of the European Union adopted The Restriction of the Use of Certain Hazardous Substances in Electrical and Electronic Equipment Regulations 2005, which restrict the use of certain hazardous substances in electrical and electronic equipment effective as of July 1, 2006.If we are unable to maintain compliance with those regulations, we may be denied the ability to sell our products in the European Union. This could result in decreased revenues, inventory write-offs and write-down provisions. We may fail to maintain effective internal control over financial reporting in accordance with Section 404 of the Sarbanes-Oxley Act of 2002, which could have an adverse effect on our financial results and the market price of our ordinary shares. The Sarbanes-Oxley Act of 2002 imposes certain duties on us and our executives and directors.Our efforts to comply with the requirements of Section 404 of the Sarbanes-Oxley Act of 2002 governing internal control and procedures for financial reporting, which started in connection with our 2006 Annual Report on Form 20-F, have resulted in increased general and administrative expense and a diversion of management time and attention, and we expect these efforts to require the continued commitment of significant resources.Section 404 of the Sarbanes-Oxley Act requires (i) management's annual review and evaluation of our internal control over financial reporting and (ii) a statement by management that its independent registered public accounting firm has issued an attestation report on our internal control over financial reporting, in connection with the filing of the Annual Report on Form 20-F for each fiscal year.We may identify material weaknesses or significant deficiencies in our assessments of our internal control over financial reporting.Failure to maintain effective internal control over financial reporting could result in investigation or sanctions by regulatory authorities and could have a material adverse effect on our operating results, investor confidence in our reported financial information and the market price of our ordinary shares. 11 Risks Relating to Our Ordinary Shares Our share price has been volatile in the past and may decline in the future. Our ordinary shares have experienced significant market price and volume fluctuations in the past and may experience significant market price and volume fluctuations in the future in response to factors such as the following, some of which are beyond our control: · quarterly variations in our operating results; · operating results that vary from the expectations of securities analysts and investors; · changes in expectations as to our future financial performance, including financial estimates by securities analysts and investors; · announcements of technological innovations or new products by us or our competitors; · announcements by us or our competitors of significant contracts, acquisitions, strategic partnerships, joint ventures or capital commitments; · changes in the status of our intellectual property rights; · announcements by third parties of significant claims or proceedings against us; · additions or departures of key personnel; · future sales of our ordinary shares; and · stock market price, competitor’s performances and volume fluctuations. Domestic and international stock markets often experience extreme price and volume fluctuations.Market fluctuations, as well as general political and economic conditions, such as a recession or interest rate or currency rate fluctuations or political events or hostilities in or surrounding Israel, could adversely affect the market price of our ordinary shares. In the past, securities class action litigation has been brought against a company following periods of volatility in the market price of its securities. We could potentially in the future be the target of similar litigation. Securities litigation could result in substantial costs and divert management's attention and resources. There is a substantial risk that we are a passive foreign investment company, or PFIC, which will subject our U.S. investors to adverse tax rules. Holders of our ordinary shares who are U.S. residents face income tax risks.There is a substantial risk that we are a passive foreign investment company, commonly referred to as PFIC.Our treatment as a PFIC could result in a reduction in the after-tax return to the holders of our ordinary shares and would likely cause a reduction in the value of such ordinary shares.For U.S. federal income tax purposes, we will be classified as a PFIC for any taxable year in which either (i) 75% or more of our gross income is passive income, or (ii) at least 50% of the average value of all of our assets for the taxable year produce or are held for the production of passive income.For this purpose, cash is considered to be an asset that produces passive income. As a result of our substantial cash position, we believe that there is a substantial risk that we qualified as a PFIC during the taxable year ended December 31, 2010, under a literal application of the asset test described above, which looks solely to the market value.We believe that there is a substantial risk that we will also qualify as a PFIC during the taxable year ending December 31, 2011. If we are classified as a PFIC for U.S. federal income tax purposes, highly complex rules would apply to U.S. holders owning ordinary shares.Accordingly, you are urged to consult your tax advisors regarding the application of such rules.United States residents should carefully read “Item 10E. Additional Information - Taxation, United States Federal Income Tax Consequences” for a more complete discussion of the U.S. federal income tax risks related to owning and disposing of our ordinary shares. 12 Our ordinary shares are traded on more than one market and this may result in price variations. Our ordinary shares are traded on the NASDAQ Global Select Market and on the Tel Aviv Stock Exchange.Trading in our ordinary shares on these markets is made in different currencies (dollars on the NASDAQ Global Select Market and NIS on the Tel Aviv Stock Exchange), and at different times (resulting from different time zones, different trading days and different public holidays in the United States and Israel).Consequently, the trading prices of our ordinary shares on these two markets often differ.Any decrease in the trading price of our ordinary shares on one of these markets could cause a decrease in the trading price of our ordinary shares on the other market. Risks Relating to Our Location in Israel Political, economic and military instability in Israel may disrupt our operations and negatively affect our business condition, harm our results of operations and adversely affect our share price. We are incorporated under the laws of, and our principal executive offices and manufacturing and research and development facilities are located in, the State of Israel.As a result, political, economic and military conditions affecting Israel directly influence us.Any major hostilities involving Israel, a full or partial mobilization of the reserve forces of the Israeli army, the interruption or curtailment of trade between Israel and its present trading partners, or a significant downturn in the economic or financial condition of Israel could have a material adverse effect on our business, financial condition and results of operations. Since the establishment of the State of Israel in 1948, Israel and its Arab neighbors have engaged in a number of armed conflicts.A state of hostility, varying from time to time in intensity and degree, has led to security and economic problems for Israel.Major hostilities between Israel and its neighbors may hinder Israel’s international trade and lead to economic downturn.This, in turn, could have a material adverse effect on our operations and business.There has been an increase in unrest and terrorist activity in Israel, which began in September 2000 and which has continued with varying levels of severity through 2010.In recent years, there was an escalation in violence among Israel, Hamas, the Palestinian Authority and other groups.Recently, countries in the region have experienced political instability, the effects of which are currently difficult to assess.Ongoing or future violence between Israel and the Palestinians, armed conflicts, terrorist activities, tension along Israel’s northern borders, or political instability in the region would likely disrupt international trading activities in Israel and may materially and negatively affect our business conditions and those of our major contract manufacturers and could harm our results of operations. Furthermore, there are a number of countries, primarily in the Middle East, as well as Malaysia and Indonesia, that restrict business with Israel or Israeli companies, and we are precluded from marketing our products to these countries.Restrictive laws or policies directed towards Israel or Israeli businesses may have an adverse impact on our operations, our financial results or the expansion of our business. Our results of operations may be negatively affected by the obligation of our personnel to perform military service. Many of our officers and employees in Israel are obligated to perform annual reserve duty in the Israeli Defense Forces and may be called for active duty under emergency circumstances at any time.If a military conflict or war arises, these individuals could be required to serve in the military for extended periods of time.Our operations could be disrupted by the absence for a significant period of one or more of our executive officers or key employees or a significant number of other employees due to military service.Any disruption in our operations could adversely affect our business. 13 Our operations expose us to risks associated with fluctuations in foreign currency exchange rates that could adversely affect our business Most of our revenues are in dollars or are linked to the dollar, while a portion of our expenses, principally salaries and related personnel expenses, were incurred in other currencies, particularly in NIS and Euro.Therefore, our costs in such other currencies, as expressed in U.S. dollars, are influenced by the exchange rate between the U.S. dollar and the relevant currency.During 2009 and 2010, the NIS appreciated against the U.S. dollar, which resulted in a significant increase in the U.S. dollar cost of our operations in Israel. While the NIS/dollar exchange rate was approximately the same at December 31, 2007 and 2008, the NIS fluctuated against the U.S. dollar during 2009 and 2010.We are also exposed to the risk that the rate of inflation in Israel will exceed the rate of depreciation of the NIS in relation to the dollar or that the timing of this depreciation lags behind inflation in Israel.This would have the effect of increasing the dollar cost of our operations.In the past, the NIS has devalued against foreign currencies, generally reflecting inflation rate differentials.We cannot predict any future trends in the rate of inflation in Israel or the rate of depreciation or appreciation of the NIS against the dollar.If the dollar cost of our operations in Israel increases, our dollar-measured results of operations will be adversely affected. The tax benefits from our approved enterprise and beneficiary enterprise programs require us to satisfy specified conditions.If we fail to satisfy these conditions, we may be required to pay additional taxes and would likely be denied these benefits in the future. The Investment Center of the Ministry of Industry, Trade and Labor of the State of Israel has granted approved enterprise status to two investment programs at our manufacturing facility and two programs qualify as beneficiary enterprises.The portion of our income derived from any of our approved enterprise programs and beneficiary enterprise programs, commencing when we begin to generate net income from these programs, is exempt from tax for a period of two years and will be subject to a reduced tax rate for an additional five to eight years, depending on the percentage of our share capital held by non-Israelis.The benefits available to an approved enterprise program and a beneficiary enterprise program are dependent upon the fulfillment of conditions stipulated in applicable law and, for an approved enterprise, the conditions contained in the certificate of approval from the Investment Center, and for our beneficiary enterprises, a pre-ruling that we received from the Israeli Tax Authority in October 2007.If we fail to comply with one or more of these conditions, we may be required to pay additional taxes during the period in which we would have benefited from the tax exemption or reduced tax rates and would likely be denied these benefits in the future. Service and enforcement of legal process on us and our directors and officers may be difficult to obtain. Service of process upon our directors and officers and the Israeli experts named in this annual report, most of whom reside outside the United States, may be difficult to obtain within the United States.Furthermore, since substantially most our assets, our directors and officers and the Israeli experts named in this annual report are located outside the United States, any judgment obtained in the United States against us or these individuals or entities may not be collectible within the United States. There is doubt as to the enforceability of civil liabilities under the Securities Act and the Securities Exchange Act in original actions instituted in Israel.However, subject to certain time limitations and other conditions, Israeli courts may enforce final judgments of United States courts for liquidated amounts in civil matters, including judgments based upon the civil liability provisions of those Acts. 14 The rights and responsibilities of our shareholders are governed by Israeli law and differ in some respects from the rights and responsibilities of shareholders under U.S. law. We are incorporated under Israeli law.The rights and responsibilities of holders of our ordinary shares are governed by our memorandum of association, articles of association and by Israeli law.These rights and responsibilities differ in some respects from the rights and responsibilities of shareholders in typical U.S. corporations.In particular, a shareholder of an Israeli company has a duty to act in good faith in exercising his or her rights and fulfilling his or her obligations toward the company and other shareholders and to refrain from abusing his power in the company, including, among other things, in voting at the general meeting of shareholders on certain matters.Israeli law provides that these duties are applicable in shareholder votes at the general meeting with respect to, among other things, amendments to a company’s articles of association, increases in a company’s authorized share capital, mergers and actions and transactions involving interests of officers, directors or other interested parties which require the shareholders’ general meeting’s approval.In addition, a controlling shareholder of an Israeli company or a shareholder who knows that he or she possesses the power to determine the outcome of a vote at a meeting of our shareholders, or who has, by virtue of the company’s articles of association, the power to appoint or prevent the appointment of an office holder in the company, or any other power with respect to the company, has a duty of fairness toward the company.However, Israeli law does not define the substance of this duty of fairness.There is little case law available to assist in understanding the implications of these provisions that govern shareholder behavior. As a foreign private issuer whose shares are listed on the NASDAQ Global Select Market, we may follow certain home country corporate governance practices instead of certain NASDAQ requirements.We follow Israeli law and practice instead of NASDAQ rules regarding the requirement to obtain shareholder approval for certain dilutive events. As a foreign private issuer whose shares are listed on the NASDAQ Global Select Market, we are permitted to follow certain home country corporate governance practices instead of certain requirements of The NASDAQ Listing Rules.We follow Israeli law and practice instead of The NASDAQ Listing Rules regarding the requirement to obtain shareholder approval for certain dilutive events (such as for the establishment or amendment of certain equity based compensation plans, an issuance that will result in a change of control of the company, certain transactions other than a public offering involving issuances of a 20% or more interest in the company and certain acquisitions of the stock or assets of another company).As a foreign private issuer listed on the NASDAQ Global Select Market, we may also follow home country practice with regard to, among other things, the composition of the board of directors, director nomination process, compensation of officers and quorum at shareholders’ meetings.A foreign private issuer that elects to follow a home country practice instead of NASDAQ requirements must submit to NASDAQ in advance a written statement from an independent counsel in such issuer’s home country certifying that the issuer’s practices are not prohibited by the home country’s laws.In addition, a foreign private issuer must disclose in its annual reports filed with the Securities and Exchange Commission each such requirement that it does not follow and describe the home country practice followed by the issuer instead of any such requirement.Accordingly, our shareholders may not be afforded the same protection as provided under NASDAQ’s corporate governance rules. Provisions of Israeli law may delay, prevent or make difficult our acquisition by a third-party, which could prevent a change of control and therefore depress the price of our shares. Provisions of Israeli corporate and tax law may have the effect of delaying, preventing or making more difficult a merger with, or other acquisition of, us.This could cause our ordinary shares to trade at prices below the price for which third parties might be willing to pay to gain control of us.Third parties who are otherwise willing to pay a premium over prevailing market prices to gain control of us may be unable or unwilling to do so because of these provisions of Israeli law. 15 ITEM 4. INFORMATION ON THE COMPANY A. History and Development of the Company We were incorporated under the laws of the State of Israel in January 1992, commenced operations in October 1992 and commenced sales of our products in the fourth quarter of 1994.We are a public limited liability company under the Israeli Companies Law, 5759-1999 and operate under that law and associated legislation.Our registered offices and principal place of business are located at 24 Raoul Wallenberg Street, Tel Aviv 69719, Israel, and our telephone number is +972-3-767-9300.Our address on the Internet is www.radvision.com.The information on our website is not incorporated by reference into this annual report. We are a leading provider of high quality, scalable and easy-to-use products and technologies for unified visual communications, including video network infrastructure, developer tools, and HD room, desktop and mobile video conferencing systems.Hundreds of thousands of end-users around the world today communicate over a wide variety of networks using products and solutions based on or built around our multimedia communication platforms and software development solutions.We have over 600 customers worldwide using our Technology Business Unit products, including Alcatel-Lucent,Cisco, Comverse, Huawei, HTC, LG Electronics, LifeSize (acquired by Logitech), Microsoft, Nortel, NTT/DoCoMo, Orange Telecom, Philips, Quanta, Samsung, Siemens, Sony, Telecom Italia and Technicolor (formerly Thomson).Thousands of enterprises around the world and dozens of telecommunications operators are using our products, videoconferencing systems and solutions. Since 2001, we have conducted our business through two separate business units, corresponding to our two product lines, to enable our product development and product marketing teams to respond quickly to evolving market needs with new product introductions. Our Video Business Unit, or VBU, formerly referred to as our Networking Business Unit, or NBU, offers one of the broadest and most complete end-to-end videoconferencing solutions for IP, ISDN (integrated services digital network), SIP, H.323 and 3G-based networks in the industry today.These products are sold to businesses of all sizes and markets including the large and small enterprise market, government agencies and service providers. We provide a complete offering for deployment of a videoconferencing solution, including video network infrastructure, desktop, conference room endpoint products and management software.We sell our products through a worldwide network of distributors, VARs, OEMs, and system integrators who use our products to develop and install advanced IP and ISDN-based visual communication solutions for use in the company meeting room and on employee’s desktops.We also sell our products and platforms to major vendors, such as Alcatel-Lucent, Cisco and IBM, which then integrate our solutions into their communications platforms and architectures.These integrated solutions enable the delivery of real-time interactive IP and 3G-based video telephony services over both broadband connections (such as cable and DSL) and 3G mobile networks.Over the years we expanded our offerings to include a software desktop solution through our acquisition of First Virtual Communications, Inc., or FVC, and its wholly-owned subsidiary, CUseeMe Networks, Inc., in March 2005 and a room video conferencing solution through our acquisition of selected assets from Aethra Video Srl and Aethra SpA in February of 2010. Our Technology Business Unit, or TBU, is a one-stop-shop for video client frameworks and developer platforms that consumer electronics manufacturers, equipment vendors, integrators and service providers use to build and launch multimedia (voice, video, presence and messaging) products and services over IP, 3G, 4G and IP multimedia subsystem, or IMS, and long term evolution, or LTE, networks. Our TBU software solutions include ready to use video client frameworks for mobile, desktop and embedded platforms including tablets and smart phones together comprising our BEEHD family of client products.The BEEHD client frameworks, which are sold to device manufacturers, service providers, systems integrators and application developers, allow them to quickly launch video communications products and solutions on multiple platforms.The BEEHD client frameworks are designed for both consumer based service provider 3G and 4G IMS or LTE networks as well as enterprise networks.Complementing this offering are our video testing solutions named VQ Monitor, eVident and ProLab for pre-deployment and post-deployment of video communication products in enterprises and service provider networks as well as video testing solutions for development and testing labs. 16 Our TBU also offers enabling technology to developers, including toolkits for SIP, Diameter, NAT Traversal, MEGACO/H.248,A/S-RTP, MGCP, H.323, RTSP (real time streaming protocol) and 3G-324M.Our TBU also offers an IMS and LTE development suite, which extends our existing toolkits to IMS for mobile, VolTE (Voice over LTE), fixed and cable implementations. Both business units also assist customers to integrate our technology into their networks and products and to customize our products to their specific needs. In February 2010, we acquired certain assets of Aethra, including certain intellectual property and technology for HD video conferencing endpoint systems.We had an OEM relationship with Aethra from 2005, through which our video infrastructure products and technology were included in Aethra video solutions, allowing Aethra to offer the market a complete end-to-end solution.The agreements for the acquisition were incorporated into Aethra’s pre-insolvency plan that was filed and admitted by the Italian court on January 25, 2010.The acquisition also includes the purchase of additional fixed assets and selected commercial agreements, which remains subject to the approval of the Italian court.The total transaction purchase price will be approximately $10.0 million (Euro 7.0 million), and we also assumed approximately $4.0 million (Euro 3.0 million) of liabilities.As of December 31, 2010, we have paid $7.0 million in cash and provided a $1.6 million irrevocable bank guarantee.As of such date we have also recorded $2.7 million of acquisition-related restructuring expenses.We have utilized Aethra’s HD video endpoint technology to bring to the market an HD room conferencing system which we launched in June of 2010, and we have integrated Aethra’s HD video technology into our video network infrastructure and desktop solutions to offer a full video conferencing portfolio in response to customer demand created by rapid change and consolidation in the video marketplace.We believe that the addition of Aethra’s technology assets will continue to enhance our existing video network infrastructure and desktop solutions to provide a more complete solution to enterprise customers. Our capital expenditures for the years ended December 31, 2008, 2009 and 2010 were approximately $3.0 million, $2.1 million and $2.9 million, respectively.These expenditures were principally for research and development equipment, office furniture and equipment, leasehold improvements and implementation of an enterprise resource planning, or ERP, system. B. Business Overview Overview and Strategy We are a leading developer and provider of products and technologies for unified visual communications, including video network infrastructure, developer tools, and high definition (HD) room, desktop and mobile video conferencing systems.Hundreds of thousands of end-users around the world today communicate over a wide variety of networks using products and solutions based on or built around our multimedia communication platforms, video conferencing endpoints and software development solutions. We have over 600 customers worldwide using our TBU products including, Alcatel-Lucent,Cisco, Comverse, Huawei, HTC, LG Electronics, LifeSize, Microsoft, Nortel, NTT/DoCoMo, Orange Telecom, Philips, Quanta, Samsung, Siemens, Sony, Telecom Italia and Technicolor (formerly Thomson).Thousands of enterprises around the world and dozens of telecommunications operators are using our products, video conferencing systems and solutions. 17 Our goal is to develop and deliver market-leading technologies and products that drive widespread adoption and deployment of interactive unified visual communications over packet and next-generation networks.We provide solutions at every level – protocol developer toolkits, professional services, hardware-based network infrastructure, software-based desktop solutions, conference room video systems, as well as fully integrated solutions that complement the unified communication solutions of other vendors such as those from Alcatel-Lucent, Cisco, Huawei, IBM, LifeSize, Microsoft and Sony.We believe that our offering combinations of IP-centric videoconferencing products along with software toolkits, positions us as a key enabling vendor in the evolution of V²IP communications (Video and Voice over IP). In April 2010, we announced the SCOPIA XT1000series HD video conferencing room system, which was the first development based on our acquisition of the Aethra endpoint technology.In June 2010, we announced the SCOPIA XT1000 series SMB solution, an HD video conferencing solution especially suited to the communication requirements of small and medium businesses. Key elements of our business strategy include the following: · Maintain and extend our technology leadership.We believe that we have established ourselves as a leader in providing core-enabling technologies and products for a broad range of IP and 3G communication solutions and services.We provide a full portfolio of video conferencing products and services in addition to enabling high definition video and connectivity to HD video room conferencing systems in many of the market-leading unified communication solutions such as IBM’s Lotus Sametime, Microsoft’s Lync Communications Software and Alcatel-Lucent’s MyTeamWork.During 2010, we announced several new solutions, including the SCOPIA™ XT1000 series HD video conferencing room system incorporating the latest state-of-the-art HD video technology with features and capabilities mandatory for today’s room system deployments, SCOPIA Control, the first Apple® iPad™ application for control of video conferencing room systems, SCOPIA Mobile, a free application that allows participation in a conference from an Apple® iPhone®, iPad® and iPod touch® and BlackBerry® smartphone, SCOPIA SMB, an all inclusive HD video conferencing solution that includes integrated multi-party and desktop video conferencing, and SCOPIA 7.5 infrastructure products with enhancements to our entire portfolio of video conferencing solutions including our SCOPIA Elite MCU, SCOPIA Desktop and iVIEW SCOPIA Management Suite. · Complement our portfolio to become an innovative end-to-end player with ground breaking solutions.We have utilized the assets acquired from Aethra and along with our relationship with Samsung and similar companies, have complemented our videoconferencing products portfolio to become an innovative player in the end-to-end market.In the area of desktop software for videoconferencing we own the SCOPIA Desktop client which leads the market in its category.We have recently introduced the VC240 developed in cooperation with Samsung for affordable personal HD communications, creating a new paradigm for this market niche.In February 2010, we released the XT1000 series HD video conferencing room system based on our acquisition of Aethra’s endpoint technology.We intend to continue to develop innovative and potentially ground breaking products and bring those to the market based on the expertise we own and the technical assets acquired from Aethra. · Strengthen and expand our relationships with our major partners’ active in the unified communications market.We have established and continue to maintain collaborative working relationships with many companies in the IP communication market, includingAlcatel-Lucent, Huawei, IBM, Microsoft, Nokia, Samsung, Siemens and Sony as partners. We work closely with our customers and partners to integrate our products and core technology into their solutions.Our core technology and our system design expertise enable us to assist these customers in the development of complete solutions that contain enhanced features and functionality compared to competitive alternatives.We strive to establish long-term relationships with our customers and partners by starting with a few products and subsequently expanding these relationships by increasing the number and range of products sold to these customers.We intend to expand the depth and breadth of our existing relationships, while initiating similar new relationships with other leading players focused on the IP communications market. 18 · Continue to offer new and enhanced products and features.We believe that we have consistently been either first, or among the first, to market products that support real-time voice, video and data communication over packet networks.We were the first-to-market with IP multipoint control units, or MCUs and gateways that provide combined voice, video and data functionality, the first-to-market with software development kits for the development of H.323-compliant IP communication products and applications, and the first to announce support for SIP (Session Initiation Protocol) in our infrastructure platform.We were also the first to offer a 3G toolkit and 3G to IP (H.323 and SIP) bridging.We were the first to offer an IMS-SIP protocol stack and the firsts to add to our portfolio a scalable vide coding implementation that is backwards compatible with systems deployed in the market.We continue to be an industry standardization leader through active participation and chairing of industry standards groups, leading to contributions to important communications technologies such as Firewall/NAT (network address translation) traversal standardization (H.460.18/19), forward error correction mechanisms and emerging IMS specifications.We intend to utilize our technological expertise as a basis for market leadership by striving to be the first-to-market with new and enhanced products and features that address the increasingly sophisticated needs of our customers and the evolving markets they serve.In addition, we believe that our participation in the drafting of industry standards gives us the ability to quickly identify emerging trends enabling us to develop new products and technologies that are at the forefront of technological evolution in the IP communication industry. · Provide ground breaking endpoints solutions that will revolutionize the market.We intend to continue our efforts to maintain our position as a key enabling solution provider for major vendors’ to drive visual communication beyond the meeting room and onto the desktop.We intend to continue to leverage our acquisition of certain assets of Aethra to introduce additional endpoints to the market.We will also continue to work closely with our partners such as Samsung and others to bring innovative and potentially ground breaking endpoints providing exceptional value to the end customer.Collaboration with unified communications players such as Alcatel-Lucent, IBM, Microsoft and others will continue as well, integrating our desktop video technology into their unified communications offerings such as MyTeamwork, Sametime and Lync Communications Server. Our Business Our business is separated into two units: our videoconferencing Video Business Unit, or VBU, and our software developer toolkit business unit known as the Technology Business Unit, or TBU.The discussion below of our business is separated by unit.In each section we provide an overview of our products, our competitive advantage, and industry trends that are beneficial to each unit and our business. Video Business Unit Our VBU provides a comprehensive portfolio of visual communications solutions for the enterprise market that allow advanced voice, data and video conferencing.Our SCOPIA platform includes advanced network infrastructure solutions for multipoint conferencing, network connectivity and firewall traversal; endpoint solutions for board rooms, conference rooms, desktop and personal video conferencing and management software for scheduling, device and bandwidth management and directory services.All references in this annual report to “systems” and “solutions” refer to our video conferencing products sold through our VBU. 19 VBU Products Our SCOPIA platform is a powerful combination of hardware and software products that enable the network platform, applications and endpoints to provide advanced video-based conferencing and collaboration on a customer’s network.Our solutions are standards-based and support the highest resolutions available in today’s videoconferencing solutions providing interoperability and interconnectivity between any video-enabled device, such as a telepresence system, a meeting room or a desktop videoconferencing endpoint, with other telephony and videoconferencing systems.Our solutions are used by institutions, enterprises, service providers and operators to create high quality, easy-to-use voice, video, and data communication, collaboration, and entertainment environments, regardless of the communication network/protocol - IP, SIP, 3G, H.323, ISDN, H.320 or next generation IMS (IP multimedia subsystem). Our SCOPIA platform is the industry’s most comprehensive, robust video platform for visual communication solutions that delivers the scalability and seamless device support organizations need to leverage and protect current standards-based conferencing investments.As HD endpoints bring increased video quality to traditional room-based video conferencing systems and as unified communications and collaboration solutions extend video to the desktop and mobile arenas, our SCOPIA platform provides organizations the flexibility to cost-effectively adopt emerging HD and unified communications technologies. The SCOPIA platform is a powerful combination of hardware and software that supports media processing for advanced room system devices and delivers high scalability and distributed processing for desktops and mobile deployments.Our complete solution includes all the components necessary to provide a complete video, voice, and data collaboration solution on a customer’s network.Key components of our solution include SCOPIA Video Infrastructure, SCOPIA Video Conference Systems and SCOPIA Management Solutions. SCOPIA Video Infrastructure Reliable and highly scalable visual communication infrastructure solutions for enterprise and service provider environments, our SCOPIA Video Infrastructure offers the industry’s most technologically advanced and easy-to-use infrastructure for real-time conferencing over any network or protocol using any device.Easy to use, plug and play, functionality minimizes initial setup time and offers unmatched flexibility.With advanced features and technology including support for HD, scalable video coding, or SVC, support for bridging and interconnecting devices and networks, the SCOPIA Video Infrastructure products are at the core of an advanced video deployment. o SCOPIA Elite MCUs.The SCOPIA Elite 5000 Series is our new generation MCU architecture for high definition multiparty conferencing.Utilizing the latest in digital signal processingtechnology, SCOPIA Elite’s advanced media processing supports 1080p HD and provides connectivity, dynamic resource allocation, and individual video layouts per participant yielding uncompromised video experience.The new SCOPIA Elite 5000 Series can be configured from 10 to 30 ports of high definition continuous presence providing a line of systems to suit a variety of applications and budgets.Each system can also deliver four times the capacity by utilizing SCOPIA Elite’s dynamic resource allocation.This maximizes capacity for mixed endpoint environments without any system configuration changes.This flexible model offers significant value and fast return on investment with up to 120 video conferencing ports per system.SCOPIA Elite is the industry’s first standards-based MCU to natively support advanced H.264 scalable video coding, or SVC, technology.Our SVC technology provides a high quality experience over unmanaged networks, such as the Internet, particularly benefiting desktop video conferencing users on the road or teleworkers from their home offices.Providing SVC on the MCU provides the benefits of high error resiliency between MCUs with video endpoints supporting SVC, while maintaining full interoperability and high quality with conferencing and telepresence systems not currently using SVC. 20 o SCOPIA 100/400/1000 MCUs.The SCOPIA 100/400/1000 MCUs provide a very cost effective MCU solution for an enterprise network.These SCOPIA MCUs are optimized for support of standard definition (SD) endpoints but can also fully support HD endpoints as well.They can be used as cost effective deployment supporting mixed SD and HD deployments or can augment a deployment of SCOPIA Elite MCUs for cost effective support of SD endpoints in the network.The systems range in size from the SCOPIA 100 model supporting 12 or 24 ports up to the SCOPIA 1000 model, which is a carrier-grade chassis with full redundancy and support for 21 hot-swappable slots for a flexible configuration of MCU and gateway functions. o SCOPIA Video Gateway for Microsoft Lync. The SCOPIA Video Gateway for Microsoft Lync allows end-users to use telepresence systems, such as those from Cisco/Tandberg, Logitech/LifeSize and Polycom, as well as any standards-based video conferencing system within the Lync unified communications environment.This approach provides users with flexibility and choice as to which telepresence or video conferencing systems they use and does not compromise the Lync ease-of-use and experience at the desktop.The SCOPIA Video Gateway for Microsoft Lync provides a cost-effective and easily deployable solution as it does not require large-scale software or firmware upgrades on already deployed video conferencing systems when used with Microsoft Lync. o SCOPIA Network Gateways.SCOPIA Network Gateways provide seamless connectivity between different networks and standards to deliver feature-rich, reliable, multimedia conferencing and communications.The SCOPIA Network Gateways are ideal for connecting IP video conferencing networks with ISDN and PSTN networks allowing connectivity to ISDN endpoints or to telephones or cellular phones.Also offered are 3G video gateways that bridge 3G-324M-based mobile devices with IP-based video conferencing systems and infrastructure for the delivery of video services to a variety of handsets. o SCOPIA Enhanced Communication Server, or ECS, Gatekeeper.Our high-performance, standard-compliant H.atekeeper provides advanced backbone management system for IP telephony and multimedia communication networks.The ECS Gatekeeper provides gatekeeper functionality and everything required to simply and easily define, control and manage voice, video and data traffic over IP networks, no matter how large or complex.The ECS Gatekeeper ensures optimal bandwidth utilization to deliver carrier-grade, best-quality call completion and video collaborative communications over any network and any protocol. o SCOPIA Pathfinder Firewall Traversal.SCOPIA PathFinder Firewall Traversal is a complete firewall and NAT traversal solution enabling secure connectivity between enterprise networks and remote sites.SCOPIA PathFinder maintains the security and advantages of firewall and NAT over heterogeneous video networks and allows seamless integration with existing video endpoints and infrastructure components. o SCOPIA Interactive Video Platform.The SCOPIA Interactive Video Platform, or IVP, is a powerful general purpose media server with a flexible high-level API and service creation environment for generating a wide range of video services.With the SCOPIA IVP, service providers, enterprises and developers can easily create and reliably deploy interactive video services seamlessly integrated with existing networks.These real-time, video-based services offer a high revenue margin complement to traditional voice and data services for true added value. 21 SCOPIA Video Conference Clients Advanced HD video conferencing endpoints for personal and group use at the desktop, on the road, in the conference room or the board room. o SCOPIA XT1000 Series Product line.The SCOPIA XT1000series HD video conferencing room system product line supports two streams of HD video each at 1080p resolution and 30 frames per second, or fps.The high-end Pan-Tilt-Zoom camera supports 10x optical zoom and wide angle capability for viewing details as well as an entire group.The second 1080p video stream can be used with an additional 1080p camera for complete visual coverage or with a personal computer, or PC, for data sharing.When used for data collaboration, the system supports high resolution PC data sharing at 30fps so presentations and video clips can be shared with zero loss of quality.The SCOPIA XT1000 series comes with an available embedded HD MCU with support for high definition, continuous presence meetings with up to nine participants, which is the highest capacity embedded MCU in the industry today.The advanced audio system provides full band audio encoding to ensure high clarity audio transmission with no loss of quality.Beam forming technology is used in the 3-way microphone pod to put the focus on the speaker while isolating background noise. o SCOPIA XT1000 Series SME. The SCOPIA XT1000 series SME for small and medium enterprisesisa unique combination of XT1000 technology and desktop technology that enables any customer access to this product to enjoy the advantages and benefits of a full HD video solution including room system HD, multiparty functionality and HD Desktop client access from any PC to the conference network. o SCOPIA Desktop. SCOPIA Desktop is a software based client/server application that extends a room system conferencing application to remote and desktop users for voice, video and data communications.It includes the latest in video technology including support for HD video, SVC for unsurpassed error resiliency and HD H.264 for viewing both meeting participants and data collaboration.Its audio system provides echo cancellation, background noise suppression and is highly resilient to network errors common on the Internet.SCOPIA Desktop is a simple web browser plug-in that is centrally managed and deployed without complex licensing fees or installation issues.Users simply click on a link and in moments are connected to a conference.The system provides automatic firewall traversal to allow anyone to participate regardless of where they are.In addition, the user can see all the data used during the conference thanks to Slider technology (patent pending) that allows the user to view all the projected slides without interrupting the presenter. o SCOPIA Desktop Pro.SCOPIA Desktop Pro extends the functionality of SCOPIA Desktop by providing on a licensed per seat basis a video conferencing client that also supports point to point calling with call initiation from a presence based and corporate configured directory.This client supports authenticated users and advanced capabilities such as point to point calling and seamless escalation to multi participant calls. o SCOPIA VC240.The SCOPIA VC240 is high resolution desktop monitor with integrated HD video conferencing.It was jointly developed combining the best of breed technologies and capabilities of RADVISION and SAMSUNG to integrate our advanced video conferencing into a SAMSUNG high resolution multimedia LCD monitor.The SCOPIA VC240 can operate as a standalone desktop HD video conferencing device as well as a 24-inch- high resolution monitor.It is fully interoperable with our SCOPIA line of products and complements our other desktop video solutions. 22 o SCOPIA Mobile.SCOPIA Mobile is a free application for participation in video conferences via the Apple® iPhone®, iPod touch® and BlackBerry® smart phone.SCOPIA Mobile is a natural extension to the SCOPIA product family with the increasing smart phone and mobile digital device penetration amongst enterprise users.Conference participants can directly control and participate in video conferences through the touch screen interfaces of these highly popular and inexpensive mobile devices.In addition, the user can see all the data’s used during the conference thanks to Slider technology (patent pending) that allows users to see all the slides projected without interrupting the presenter. o SCOPIA Control.SCOPIA Control is the first Apple® iPad™ application for control of video conferencing room systems that provides a highly intuitive user interface to initiate calls, control their video conferencing systems and moderate meetings without any training or introduction. SCOPIA Management Solutions o SCOPIA Management Suite.SCOPIA Management Suite, or iVIEW, is a family of management, control and scheduling applications providing robust network management and easy-to-use conference scheduling. The network management component provides enterprises with a single access point to managing all their video conferencing network devices, including the SCOPIA infrastructure devices (MCUs, gateways, firewall traversal appliances), through the call control software applications (gatekeeper, SIP agents) and to the various endpoint devices deployed in the network, including our endpoints and third party devices.Through the network management of iVIEW, administrators can detect and monitor their devices, remotely configure and control the devices and upgrade software/firmware to the various devices. iVIEW’s scheduling and resource component allows administrators and conferencing operators to conveniently schedule, manage and control their conferences from a single access point.iVIEW also provides scalability and redundancy capabilities of a large enterprise or application service provider’s global deployment, with unique capabilities such as virtual MCU with automatic cascading for bandwidth preservation, least cost routing for cross-site communications cost savings, virtual room for ease-of-use and other features. iVIEW also integrates with enterprises’ existing applications such as Microsoft Active Directory or IBM Lotus Domino for easy user provisioning and Microsoft Outlook or IBM Lotus Notes for an easy and intuitive calendar application scheduling.iVIEW also provides the interface to market leading unified communication solutions such as IBM Lotus Sametime and Microsoft Office Communications Server. VBU Product Benefits Our VBU products provide market leading solutions to meet the needs of today’s advanced visual communication requirements.RADVISION was the first company to deliver an IP MCU and an IP gateway to the market.We have leveraged and built upon that product leadership to provide a complete portfolio of video communication solutions for the enterprise market providing the deployment of cost effective, highly advanced visual communication and collaboration solutions.As HD endpoints bring increased video quality to traditional room-based video conferencing systems, and unified communications and collaboration solutions extend video to the desktop and mobile arenas, an increased number of organizations are turning to us for the flexibility to cost-effectively adopt emerging HD and unified communications technologies. 23 Our products, through the powerful combination of hardware and software, provide a comprehensive, robust video platform for visual communication solutions that deliver the scalability and seamless device support that organizations need to leverage and protect current standards-based conferencing investments.We believe that our products are among the leading visual communication solutions in the industry today by virtue of our technological innovation in several key areas: ·Connectivity.Today’s video conferencing deployments are a mix of heterogeneous device capabilities deployed on different networks.We believe an effective solution will allow interconnectivity and interoperability between all devices and networks – circuit switched, packet IP or 3G based.Our solutions allow connectivity between any type of standards-based device from high-end telepresence systems through high-end room-based systems, executive desktop systems, desktop video clients, unified communications clients to telephony devices or 3G mobile devices.We also provide unparalleled connectivity for both inside and outside the private network through firewall traversal solutions. ·Simplicity.We deliver easy to use and easy to operate video conferencing systems that will connect to any standard video endpoint.This capability is provided through a centralized, comprehensive and simple-to-use management suite, an open architecture with integration to existing enterprise applications and tools, a flexible and dynamic resource management model and with products and features focused on usability and simplicity.The recently introduced SCOPIA Mobile product is an example of one of our latest developments focused on usability and simplicity.SCOPIA Mobile provides video conference control and management capabilities through the touch screen interfaces of the Apple® iPhone® and iPod touch® devices. ·Distributed architecture.We designed every component of the SCOPIA platform for deployment in a distributed IP network.We believe that no competing product can match the capacity of our SCOPIA platform.Because of its IP architecture, the entire infrastructure does not need to be centrally located but can be distributed throughout a network.This allows the proper sized MCU devices to be deployed strategically throughout the network and allows calls to be built dynamically across the distributed devices.The enterprise benefits from increased redundancy, network traffic optimization, resource management and high scalability.These benefits of huge scalability and distributed architecture are also found in the SCOPIA Desktop product portfolio, which is designed to support mass deployments in large enterprises. ·Extensive protocol support and unified communications integration capabilities.In addition to supporting both ISDN and H.323, our solution also supports SIP and 3G-324M for desktop and mobile communication.Our portfolio also provides multipoint video conferencing capabilities and room-based systems connectivity to the majority of the unified communications software applications of the main players in the market today. ·IP protocol expertise.We are a leader in developing and delivering advanced voice and video protocols over IP networks, primarily H.323 and SIP.As a result, our solutions support the most recent versions of each of the signaling protocols with the associated features they enable.In addition, our solutions are interoperable with nearly any standards-based endpoint on the market today. ·Scalable Video Coding (SVC) for network resiliency.We introduced SVC to our product line in 2009.SVC is an extension to the H.264 codec standard that is used by most of today’s video conferencing devices.SVC video technology allows video conferencing devices to send and receive multi-layered video streams composed of a small base layer and optional additional layers that enhance resolution, frame rate and quality.Layering provides a dramatically higher degree of error resiliency and video quality with no significant need for higher bandwidth.It is especially effective over networks with packet loss and/or that lack quality of service, typical of many wireless Internet networks. With SVC, we enable full interoperability with existing devices while enjoying all the benefits of very high network error resiliency and high quality support for video conferencing room and telepresence systems.SVC will also improve the quality of connections between cascaded infrastructure devices (MCUs) and allow traditional endpoints without SVC capability to leverage the benefits of SVC. 24 ·Desktop software client.Our desktop software client was enhanced in 2009 to provide video conferencing capabilities on the Mac platform in addition to the PC.The client provides capabilities to fully extend the video conferencing room system experience to the desktop including HD video, SVC, interoperable data collaboration and firewall traversal capabilities.It provides a very effective way to extend video communications beyond typical enterprise boundaries to workers at home and on the road.The desktop client has a very scalable deployment model where it can be installed on every member of an organization’s desktop including external guests, clients, prospects and suppliers.This model provides access to high quality video conferencing capabilities extending the utility of a video conferencing deployment. Visual Communication Market Trends Which May Benefit Our Company Increased cost justification for video conferencing.The current conservative economic climate is causing companies to utilize more cost effective meeting solutions and video conferencing is proving to be a cost justifiable replacement for travel. HD solutions including telepresence are becoming affordable and provide a high quality replacement for long distance meetings. HD has led to a better experience and perception of video conferencing.Video conferencing in the past has had a reputation for low quality and being difficult to use.The advent of HD video conferencing has dramatically improved the quality of the experience.The entry into the market by large enterprise vendors like Cisco, Microsoft and HP has led to increased awareness and improved perception of video conferencing and generated increased demand. Workforce dynamics.Telecommuting, mobile workers and labor outsourcing are creating a more distributed workforce.Meetings are increasingly across different time zones and cultural boundaries and the use of video significantly helps bridge these barriers. Unified communications in the workplace and at home.With the need for greater efficiency and the importance of accurate communication, companies are turning to new ways of communicating to enable remote parties to interact as if they were in the same room.Conference calls and e-mail usage have increased dramatically and instant messaging is increasingly being adopted in the enterprise.We believe that this trend of accessing all forms of communication from familiar applications is driving the unified communications experience and is making enterprises explore multimedia applications that provide advanced voice, video and data experiences to maximize information flow, whether in a group meeting or person to person. Green initiatives. Due to increasing carbon foot-print awareness, companies are now, more than ever, looking for ways to find “greener” alternatives to air travel.We believe that the ever increasing quality of video technology and level of its maturity, the decreasing cost of bandwidth, the wider use of video conferencing in the enterprise and the ongoing reduction in the cost of endpoints, could all benefit us. Technology Business Unit Our TBU has pioneered the introduction of Voice and Video over IP, or V2oIP, telecom developer solutions, combining its expertise in signaling and multimedia.In addition, we develop video conferencing client solutions.We were first to market with V2oIP developer solutions such as protocol stacks and server platforms.Since our inception, we have played a leading role in the industry as a member of standardization boards and interoperability committees.Our solutions are used by hundreds of customers worldwide and power major parts of today’s IP telecom deployments. 25 TBU Products Our TBU products and solutions have expanded and evolved to become complete client framework offerings.The BEEHD family of products, which runs on multiple platforms such as desktop, Android-based mobile and tablet devices as well as embedded devices, has facilitated such expansion.The BEEHD offering is a complete client framework for developing HD video-enabled devices and products, offering developers fast market penetration of integrated HD video communication endpoints.The BEEHD offering serves the requirements of consumer electronics device manufacturers, service providers and application developers.This technology utilizes our advanced video technology, such as SVC, for high quality user experience over unmanaged networks such as the Internet.Our telecom developer solutions provide customers with solutions and frameworks at various levels of integration, including comprehensive high definition video client frameworks, which include media, signaling and call control, protocol stack software development kits, and comprehensive and flexible server and client solutions over packet and 3G networks supporting IMS (IP Multimedia Subsystem), LTE, rich communication suite, or RCS, and pre-IMS architectures.Our telecom developer solutions assist application developers to focus on developing their applications and devices while reducing the overall development and testing effort required, as these solutions offer a comprehensive standard implementation and feature set.Our developer solutions are constantly tested for interoperability minimizing the effort required by the application developer.As a result, our customers benefit from a reduced time-to-revenue as they can release products to the market with less development and testing efforts.Complementing these offerings, our testing and analysis tools (PorLab™ Testing Suite and eVident™) enable developers, testing laboratories, system integrators and IT managers to validate and test products, as well as measure multimedia quality on the network. Our global services group, comprised of V2oIP experts in both signaling and media, provides professional services to assist customers, from quick start, on-site development assistance to complex turnkey solutions. Developers can use our toolkits to reduce the high costs of in-house continuous investments in order to stay up to date with the rapidly changing and evolving standards and to maintain complete interoperability with different equipment, vendors and service providers.We believe that our toolkits enable customers to focus on their core competencies and reduce the time to market and risk involved with industry standard compliant IP and 3G communication products, systems and applications. ·RADVISION BEEHD Client Framework.A complete client framework for developing HD video-enabled devices and products, offering developers fast market penetration of integrated HD video telephony endpoints.Optimized for embedded systems, the BEEHD client framework solution can be integrated with any device to allow high quality interactive V2oIP video communications over unmanaged, error prone, best-effort networks. ·RADVISION SIP Developer Suite.Session initiation protocol, commonly referred to as SIP, is a popular signaling protocol for initiating, managing and terminating voice and video sessions across packet networks.SIP was designed for building high performance user agents.The RADVISION SIP Developer Suite enables the development of products that require full user/agent functionality.Our SIP Suite is designed to provide high scalability and extensibility for both small and large-scale projects.It enables the implementation of feature-rich SIP entities such as application servers, softswitches, IP-PBXs, gateways and conferencing bridges.Our SIP is a key milestone for implementing the upcoming IMS network and components.The SIP protocol was also adopted by the 3GPP (3rd Generation Partnership Project), PacketCable 2.0 (Cable market) and TISPAN (Telco networks) as a mandatory part of the IMS architecture for next generation mobile and fixed networks.Our SIP Developer Suite supports the needed extensions to cope with the 3GPP requirements in order to provide a solution for IMS, VoLTEand RCS applications, services and core-network IMS equipment vendors.The SIP Suite was enhanced with new add-ons and toolkits like XML Document Management (XDM), Interactive Connectivity Establishment (ICE), Simple Traversal Underneath NAT (STUN) and Traversal Using Relay NAT (TURN) toolkits to provide our customers with one stop shop value proposition. 26 ·RADVISION IMS ExpressTM.IMS (IP multimedia subsystem) is a next generation network architecture that serves fixed-line, cable and cellular networks.For service providers, application service providers, or ASPs, content providers and carriers, IMS enables converged service offerings and has been adopted by the world’s largest carriers.IMS is the cornerstone of converged telecommunications and offers unique opportunities for the development of next-generation devices and equipment and converged mobile communications.RADVISION IMS Express provides customers with a complete IMS developer suite.The suite covers the full range of IMS-ready tools – IMS signaling protocols (such as IMS SIP, Diameter and IMS Megaco), complementary engines and packages for IMS services development (such as XDM, MSRP and SIMPLE), IMS server framework, IMS client framework for terminal development and IMS testing tool. ·RADVISION IMS DIAMETER Toolkit.The IMS DIAMETER Toolkit is a powerful software tool designed for the development of IMS (IP multimedia subsystem) Diameter-compliant network elements.It includes all required development components, including a set of quick start sample applications that demonstrate efficient API (application programming interface) usage, a graphical user interface, or GUI, test application and detailed documentation.Implementing all major IMS interfaces and assuring IETF RFC 3588-compliancy, the IMS DIAMETER Toolkit allows seamless integration with IMS based IP networks (3GPP and TISPAN).Our IMS DIAMETER Toolkit is standards-based (IETF, TISPAN and 3GPP), and offers highly reliable performance. ·RADVISION NAT Traversal Toolkit.We offer a complete network address translation, or NAT, traversal solution for developers.The RADVISION NAT Traversal Toolkit supports multiple protocols defined by the Internet Engineering Task Force, or IETF, including STUN, TURN and ICE.This solution is available for SIP, RTSP, MEGACO/H.248, Diameter and others. ·RADVISION SIP Server Platform. The SIP Server Platform provides a complete framework for developing all types of SIP Server applications including Proxies, Redirect Servers, Registrars, Presence Servers, IMS Application Servers and different types of B2BUAs.The SIP Server Platform radically simplifies and accelerates development by providing a standards-compliant, robust and high performance implementation of standard SIP server functionality controlled through a multi-level, user friendly API. ·RADVISION H.323 Development Toolkit.H.323 is currently the most widely deployed standard for video over IP communications.All components of an H.323-compliant network, including terminals, gateways, gatekeepers and conferencing bridges, use the H.323 protocol to communicate.The RADVISION H.323 software development kits provide developers with the core software building blocks needed to develop H.323-compliant products, systems and applications.The RADVISION H.323 software development kit is an integrated set of software programs that execute the H.323 protocol and perform the functions necessary to establish and maintain real-time voice, video and data communication over packet-based networks.The RADVISION H.323 software development kits can be used to develop a broad spectrum of products, including gateways, gatekeepers, conferencing bridges, IP telephones and other H.323-compliant products. ·RADVISION MGCP Development Toolkit.MGCP is the protocol by which a centralized gateway controller communicates with and controls the numerous gateways throughout a packet network and manages the network traffic through those gateways.The RADVISION MGCP software development kit is used to build MGCP compliant media gateways controllers and media gateways. 27 ·RADVISION MEGACO Development Toolkit. MEGACO/H.248 is the official industry standard media gateway control protocol for large-scale IP-centric communication networks.The RADVISION MEGACO/H.248 Development Toolkit includes a unique Media Device Manager to greatly simplify application development and reduce development time by eliminating the need for developers to write code for interpreting MEGACO/H.248 messages. ·3G-324M Developer Toolkit.The IP network has not evolved sufficiently to support high-quality real-time video and voice services over 3G networks.As a result, the 3G standards body, 3GPP, specified that the 3G-324M protocol would be used as the signaling and transport mechanism for real-time media over 3G (such as video streaming and video chat).We were one of the first companies to introduce a toolkit for the development of 3G-324M-based products in early 2003 and we continue to develop improved versions of this solution.We are active in the ITU (International Telecommunication Union) and 3GPP, which are the 3G-324M standardization organizations, and we chair the 3G-324M Activity Group within the IMTC (International Multimedia Telecommunications Consortium). ·RADVISION Multimedia Terminal Framework.Used for the development of a wide variety of applications and devices, from video phones and IP phones to next generation SIP and IMS-based handheld devices with applications such as video share, video telephony, VoIP and others, SoHo PBX systems and IP voice gateways.The advanced functionality and broad flexibility, together with multi-protocol support and advanced features, makes this toolkit central for the development of IP communications solutions.Since the second half of 2008, we have been developing an advanced technology on top of the Multimedia Terminal Framework, which adds media (i.e. codecs and media processing algorithms) and an upper layer application that manages and synchronizes the entire behavior of the client, all in high definition quality, as a result of which the customer may focus solely on the graphical user interface. ·RADVISION Testing Suite. The RADVISION Testing Suite is comprised of solutions for pre- and post- enterprise and service provider deployment as well as solutions for research and development laboratories. ·Enterprise and Service Provider Pre-Deployment. The RADVISION eVident is a video quality monitoring solution that elevates the enterprise into the world of voice over IP, video conferences and unified communication.eVident simulates deployment and network load of voice and video communication systems on an enterprise’s distributed network, providing IT administrators the information needed to prepare their networks for real-time voice and video over IP.To achieve this, network managers must assess whether their network can provide and maintain the expected quality of service, while IT administrators must make informed decisions regarding which network devices to deploy, the amount of bandwidth needed, and the optimal network configuration required to support voice and video over IP technologies.eVident’s proactive approach to ensure network readiness before and after video and voice services are deployed ensures a successful video conferencing service roll-out. ·Enterprise and Service Provider Post-Deployment.The RADVISION VQ Monitor quantifies and measures the user experience for voice and video communications based on objective and subjective parameters.VQ Monitor guarantees that applications maintain the highest correlation with the voice and video quality user experience.We have developed unique video quality, or VQ, algorithms and a method to enhance the International Telecommunication Union - Telecommunication (ITU-T) G.1070 standard with proprietary advanced technology.We integrate an objective element that uses data collected from user surveys for the development of the algorithms, yielding an automatically generated VQ score similar to the human eye objective rating.This is in addition to techniques that take into consideration advanced image-analysis factors. ·R&D Labs Testing Solution. The RADVISION ProLab Testing Suite is comprised of powerful testing tools that comply with the most recent industry standards and are suitable for use in various stages of the product development cycle, quality assurance and pre-deployment.The products perform essential automated tests for IMS, SIP, 3G-324M and H.323 networks and devices, including performance, load, stress, interoperability, media and protocol compliance.Testing is script-driven, which allows for maximum flexibility and customization, and enables the tests to be re-used.The testing suite contains hundreds of pre-written scripts, canned messages and media files to allow for turnkey test setup. 28 These highly scalable and feature-rich testing and validation products emulate a wide range of real-world network conditions to test devices and components in rich media collaborative networks.The ProLab suite allows vendors and service providers to perform the rigorous testing and validation needed to ensure high quality, dependability and product deployment.The ProLab suite simulates different network topologies and is specifically designed to perform advanced signaling and media tests.A highly sophisticated scheduling system enables comprehensive automated test procedures during testing cycles.The client/server application is capable of managing single or multiple test agents, such as IMS, SIP, H.323 or 3G-324M At the core of the ProLab suite is the ProLab Test Manager.It comes bundled with a variety of components and specific testing products for either single or multi-protocol testing. ·Advanced RTP/RTCP Toolkit.The Advanced RTP/RTCP (Real-Time Transport Protocol/Real-Time Transport Control Protocol) Toolkit is designed to address the requirements of mature, production IP telephony applications. ·RADVISION RTSP Toolkit.The RADVISION RTSP (Real Time Streaming Protocol) Toolkit includes a set of intuitive application program interfaces, or APIs,for developing multimedia streaming applications for mobile devices such as personal digital assistants (PDAs) and mobile phones as well as broadband IP-based solutions such as IP TV. TBU Product Benefits Market leading technology for standard-based real-time IP communication.We were one of the original five members of the International Telecommunication Union-Telecommunication committee responsible for defining the H.323 standard, which has been adopted worldwide for real-time packet-based communication.We believe our technology is recognized as the market-leading implementation of the H.323 industry standard for real-time voice, video and data communication over packet networks.We also believe that our technology is recognized as one of the market-leading implementations of the SIP, IMS and 3G-324M We have been actively involved in the development of protocols for real-time communication since the inception of the industry in 1994 and believe that we were the first-to-market with enabling products and technology for voice, video and data communication over IP networks. Interoperability.We chair the leading interoperability industry organizations – the International Multimedia Teleconferencing Consortium and the IMS Forum.In addition, we participate in all the major interoperability testing events to assure complete interoperability of our products.We provide our customers with products and technology that are interoperable across a broad range of IP communication systems.Our products and technology have been integrated into a variety of systems developed by hundreds of communication equipment providers.This field-proven technology together with our on-going participation in the entire industry’s interoperability events leads us to believe that our products and technology are interoperable with all major equipment vendors and products.We believe that our long-standing involvement in the definition of standards and accumulated experience with product development across our broad customer base provides us with a competitive advantage in addressing interoperability needs. Multi-domain, real-time voice, video and data communication functionality.We are one of the few companies that offer IP communication products that support combined voice, video and data communication over IP and 3G networks.We believe that this functionality is attractive to enterprises and service providers that seek a flexible IP communication solution, which can provide enhanced multimedia functionality in fixed line and mobile environments. 29 One stop shop.Our solutions include a variety of technology components needed to build an end product.This includes a combination of signaling, media and application that provides our customer with a complete solution that speeds up its time to market. Video expertise.TBU has gained extensive expertise with video, such as video analysis and metrics incorporated into ProLab and eVident, video algorithms and codecs embedded in the client suite.With the increased penetration of video-related products into the market and the complex perception that developers have of video, our TBU video technology offers a clear value-added benefit to customers over competing solutions, most of which are still either voice-centric or enable only basic video. Improved time to market.Our customers rely on our accumulated expertise with communication standards and core technology to significantly reduce their development cycle and improve time to market.Communication equipment providers seeking to market standards compliant systems for real-time voice and video communication over packet and 3G networks require standards - compliant building blocks to develop their products.Rather than dedicate in-house resources to implementing industry standards, these developers can use our products and technology and focus their core competencies on building enhanced systems, products and applications. Broad range of product environments.Our products and technology provide our customers with flexibility to design individual products and applications or complete systems.Our customers can build a complete network solution for real-time IP communication using our full suite of products or integrate our products with their own products or other vendor products into their real-time IP communication solution.Similarly, our technology has been designed to enable the development of a broad range of products and applications, from those that can service single users, including hand held devices and residential IP phones, to multi-user products, like highly complex, powerful carrier class gateways.Taken together, we believe our products and technology provide all of the key network components necessary to build real-time IP communication solutions. Industry Trends That May Benefit Our Developer Toolkits Growth in IP communications.Such as: · rapid growth in the adoption of IMS; · an increasing need for enterprises to expand their networks to enable them to send, access and receive information quickly, economically and globally; · an increasing use of the Internet and other packet networks for communicating and engaging in commercial transactions; · an increase in available bandwidth at declining prices; · the introduction of new voice, video and data communication services and applications; · the dramatic growth of wireless and broadband mobile networks and the interest by consumers to use WiFi and 3G-based devices and networks for new multimedia services such as video streaming and video telephony; · the increasing focus by major vendors, such as Alcatel-Lucent, Cisco, IBM, Microsoft and Siemens, to provide Unified Communications solutions that include video conferencing to employee desktops in the enterprise market; 30 · the emergence of low cost, high quality IP communications devices that enable people, both in business and in every day life, to communicate more effectively and access real-time video over broadband mobile or residential IP or 3G connections; and · the growth in complexity of the SIP standard, which is making in-house SIP development by potential customers a more difficult task. Limitations of traditional networks.The growth in data communication traffic, particularly the growth in the number of Internet users, has placed significant strains on the capacity of traditional circuit-switched networks. Advantages of packet-based networks.By using packet technologies based on industry standards, new services can be deployed rapidly and economically. The need for products that deliver industry standards for real-time IP communications.Our protocol toolkits provide the underpinning technology required for the rapid development of next generation products and applications for real-time multimedia communication. Growth in real-time voice and video IP communication.Cost-effective increases in capacity to meet increasing communication traffic demands; support for new communication applications, such as video conferencing and data collaboration, for improved workforce productivity; interoperability with different network configurations of their customers, suppliers and partners; andcost savings associated with simplified network management resulting from creating a single network that handles all communication, rather than having to maintain separate telephone and computer networks. Products and Technology under Development We intend to capitalize upon our technological leadership in real-time IP communication and visual communication network appliance and functionality to develop new products and technology that meet the evolving needs of the enterprise and service providers’ communications networks, as well as platforms and tools to enable vendors to develop IP and 3G multimedia communications products and services. Our TBU invests today in both the client and server markets.For the client market, we enhanced our comprehensive solution for terminal developers to include media engines, turning these products into one-stop shops for developers wishing to focus on the development of the application rather than the intricacies of the codecs and protocols necessary to create interoperable communications products.We believe that this will increase our customer value proposition, increase our competitiveness, reduce the customer’s time to market and allow the customer to focus on the business and economic benefits rather than invest time and energy in dealing with the lower layers of a product. In February 2010, we acquired certain assets of Aethra, including certain intellectual property and technology for HD video conferencing endpoint systems.In April 2010, we announced the SCOPIA XT1000 series HD video conferencing room system, which was the first development based on our acquisition of the Aethra endpoint technology.In June 2010, we announced the SCOPIA XT1000 series SMB solution, an HD video conferencing solution especially suited to the communication requirements of small and medium businesses. Our VBU continues to invest in developing state of the art infrastructure products that cater to multimedia communication services in enterprises as well as for service providers. 31 Customers We generally sell our VBU enterprise products to OEMs, systems integrators, distributors and VARs.Our OEM customers purchase our products to integrate with their own products or products of other third parties to build complete IP communication solutions.Our systems integrator customers either purchase our full suite of products or integrate our individual products with products of other third parties to build complete IP communication solutions.Our distributors and VAR customers purchase our products to resell to end-users as separate units, or as part of a family of related product offerings, either under our RADVISION label or under private labels. We sell our service provider products to major telecommunications equipment vendors (who may use our solution as part of a larger service portfolio), telecommunications operators and application service providers, or ASPs. We generally sell our TBU products in the form of software development kits directly to developers of IP communication products, systems and applications for developing their own IP communication solutions based on our core enabling technology. Cisco accounted for approximately 39%, 42% and 34% of our sales for the years ended December 31, 2008, 2009 and 2010, respectively.In April 2010, Cisco completed the acquisition of Tandberg, one of our principal competitors.The full TANDBERG product line is now part of the Cisco TelePresence portfolio.As a result of the acquisition, Cisco sales declined in 2010, and we expect Cisco sales to decline further in 2011. The following is a representative list of ourprimary customers in 2010: Acision Nederland B.V Alcatel-Lucent AV Fusion ApS Avaya Inc. BNP Innovation Inc. Broadreach CAP -VISIO CDC Brazil Distribution Cisco Deloitte Services LP Digital China Technology Electroboard Solutions Pty Ltd EMAG E-Soft FastWeb S.p.A France Telecom SA G.E.@Com Srl HD Distributing,LLC Huawei IBM Corporation Imago Group Inala Technologies (Pty) Ltd. Interwise Ltd. KAVENA Multimedia AB LifeSize LM Technical Services MBI Co., Ltd. Midwich Limited Nortel NTT NTT BizLink Panasonic Communications Co. Ltd. Polycom Inc. RingNet Samsung Siemens Solincom Inc. Target Sales Videonations Ltd VTV 32 The following table presents the percentage of total consolidated revenues that we derive from sales in each of the regions shown: Year Ended December 31, Region The Americas 61
